DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 have been examined and are pending.
Allowable Subject Matter

Claims 7-8, 15-16, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-15, and 17-22 of U.S. Patent No.10, 361, 844, claims 1, 3, 5, 7, 9-10, 13, and 15-17 of U.S. Patent No. 10, 079, 675, and claims 1-2, 4, 6-8, 10-13, and 15-16 of U.S. Patent No.10,375, 070. Although the claims at issue are not identical, they are not patentably distinct from each other because the source code accessed to see a PRF in order to generate a parameter for a .

Instant Application
16/449288
Co-pending Application
16/529629
US Patent
10361844 B2
US Patent
10079675 B2
US Patent
10375070 B2
Claim 1

1.    A cryptography method comprising:
obtaining astronomical data from an observed astronomical event; 
seeding a pseudorandom generator based on the astronomical data; 
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator; and

generating a parameter for a cryptographic function by operation of one or more data processors, the parameter being generated from the output from the pseudorandom generator.



20. A cryptography method comprising: 

accessing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a machine language executable by one or more data processors, the source code has a complexity lower than a predefined threshold, the complexity measured based on a code length of the source code; 

generating a parameter for a cryptographic function the parameter is generated from the seed information and the pseudorandom function, and the parameter is a number that has a larger size in memory than the source code that defines the seed information and the pseudorandom function; 

encrypting data using the generated parameter and the cryptographic function; and 

transmitting the encrypted data.



Claim 26
26. A computing system comprising: memory 
Claim 31
31. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising: accessing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a 



1. A cryptography method comprising:

obtaining astronomical data from an observed astronomical event;

seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language;

after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator;

generating a parameter for a cryptographic function by operation of one or more data processors using the output from the pseudorandom generator, wherein generating the parameter for the cryptographic function using the output from the pseudorandom generator comprises generating a constant of an elliptic curve function using the output from the pseudorandom generator, and wherein the generated parameter for a cryptographic function has a larger size in memory than the compact source code of the pseudorandom function;

encrypting data using the cryptographic function; and

transmitting the encrypted data.


Claim 11

obtaining astronomical data from an observed astronomical event;
seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language;
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator;
generating a parameter for a cryptographic function by operation of one or more data processors using the output from the pseudorandom generator, wherein 
encrypting data using the cryptographic function; and
transmitting the encrypted data.

Claim 18

18. A non-transitory computer-readable medium storing instructions that, when executed by a data processing apparatus, cause the data processing apparatus to 
obtaining astronomical data from an observed astronomical event;
seeding a pseudorandom generator based on the astronomical data, wherein the pseudorandom generator includes a compact source code in a computer programming language;
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator;
generating a parameter for a cryptographic function by operation of one or more data processors using the output from the pseudorandom generator, wherein generating the parameter for the cryptographic function using the output from the pseudorandom 
encrypting data using the cryptographic function; and
transmitting the encrypted data.





1. A cryptography method comprising:

obtaining, by operation of one or more processors, a solution to a puzzle, wherein the solution to the puzzle is obtained by performing an iterative process that includes two or more iterations, wherein each iteration comprises:

generating a puzzle solution for the iteration by applying a puzzle function to a puzzle input for the iteration, wherein the puzzle input comprises an output product of a de-sparser function; and 



seeding a pseudorandom generator based on the puzzle solution for the iteration; and

after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator for the iteration;

wherein a puzzle input for at least one iteration is based on an output from the pseudorandom generator for a prior iteration of the iterative process; and




Claim 7

7. A computing system comprising:
a memory; and
one or more hardware data processors configured to perform operations comprising:
obtaining a solution to a puzzle, wherein the solution to the puzzle is obtained by performing an iterative process that includes two or more iterations, wherein each iteration comprises:
generating a puzzle solution for the 
seeding a pseudorandom generator based on the puzzle solution for the iteration; and
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator 
wherein a puzzle input for at least one iteration is based on an output from the pseudorandom generator for a prior iteration of the iterative process; and
generating a parameter for a cryptographic function, the parameter being generated from an output from the pseudorandom generator for a last iteration of the iterative process.


Claim 13

13. A non-transitory computer-readable medium storing instructions that, when executed by data processing apparatus, cause the data processing apparatus to perform operations comprising:

generating a puzzle solution for the iteration by applying a puzzle function to a puzzle input for the iteration, wherein the puzzle input comprises an output product of a de-sparser function; and applying the puzzle function to the puzzle input for the iteration comprises seeding the puzzle function with the output product of the de-sparser function for the iteration, wherein the de-sparser function 
seeding a pseudorandom generator based on the puzzle solution for the iteration; and
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator for the iteration;
wherein a puzzle input for at least one iteration is based on an output from the pseudorandom generator for a prior iteration of the iterative process; and
generating a parameter for a cryptographic function by operation of one or more data processors, the parameter being generated from an output from the pseudorandom generator for a last 



1. A cryptography method comprising:

accessing a source code that defines seed information and a pseudorandom function, wherein the source code comprises a programming language that assembles or compiles into a machine language executable by one or more data processors, the source code has a complexity lower than a predefined threshold, the complexity measured based on a code length of the source code;

generating a parameter for a cryptographic function by operation of the one or more data processors, wherein the cryptographic function comprises an elliptic curve function, the parameter comprises a constant for the elliptic curve function, the parameter is generated from the seed information and the pseudorandom function, and the parameter is a number that has a larger size in memory than the source code that defines the seed information and the pseudorandom function;

encrypting data using the generated parameter and the cryptographic function; and

transmitting the encrypted data.
Claim 7

7. A computing system comprising:

the one or more data processors configured to:
generate, from the seed information and the pseudorandom function, a parameter for a cryptographic function, wherein the cryptographic function comprises an elliptic curve function, the parameter comprises a 
encrypt data using the generated parameter and the cryptographic function; and
transmit the encrypted data.

Claim 12
12. A non-transitory computer-readable medium storing instructions that, when executed by a data processing apparatus, cause the data processing apparatus to perform operations comprising:
accessing a source code that defines seed information and a pseudorandom function, wherein the 
generating a parameter for a cryptographic function by operation of the one or more data processors, wherein the cryptographic function comprises an elliptic curve function, the parameter comprises a constant for the elliptic curve function, the parameter is generated from the seed information and the pseudorandom function, and the parameter is a number that has a larger size in memory than 
encrypting data using the generated parameter and the cryptographic function; and
transmitting the encrypted data.






Claim 2
2. The method of claim 1, wherein the observed astronomical event comprises an event that is globally observable and globally verifiable.
Claim 12
12. The system of claim 11, wherein the observed astronomical event comprises an event that is globally observable and globally verifiable.

Claim 3
3. The method of claim 1, wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for the elliptic curve function.

Claim 9
9. The system of claim 7, wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for the elliptic curve function.

Claim 15


15. The computer-readable medium of claim 13, wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for 

2. The method of claim 1, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.
Claim 8
8. The system of claim 7, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.
Claim 13
13. The computer-readable medium of claim 12, wherein generating the parameter comprises deriving the parameter from one or 

Claim 23
23. The method of claim 20, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 29
29. The system of claim 26, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.

Claim 34
34. The computer-readable medium of claim 31, the operations further comprising using the parameter in a cryptographi


3. The method of claim 1, wherein the observed astronomical event comprises a sunspot, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the sunspot.

Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.
Claim 19
19. The computer-readable medium of claim 18, wherein the observed astronomical event comprises at 


5. The method of claim 1, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.


Claim 12

12. The system of claim 7, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.



Claim 16
16. The computer-readable medium of claim 13, the operations further comprising 



4. The method of claim 1, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 10

10. The system of claim 7, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.


Claim 15

15. The computer-readable medium of claim 12, the operations further comprising using the parameter in a cryptographic 

Claim 21
21. The method of claim 20, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.

Claim 27

27. The system of claim 26, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.

Claim 32
32. The computer-


4. The method of claim 1, wherein the observed astronomical event comprises a supernova, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the supernova.
Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.
Claim 19
19. The computer-readable medium of claim 18, wherein the observed 


10. The system of claim 7, the operations comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.

Claim 17

17. The computer-readable medium of claim 13, the operations comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.



Claim 5
5. The method of claim 1, wherein the observed astronomical event comprises a meteoroid discovery, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of a meteoroid.
Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.
Claim 19





Claim 6
6. The method of claim 1, wherein the observed astronomical event comprises an event on an extraterrestrial planet, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the event.
Claim 13
13. The system of claim 12, wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet.
Claim 19





Claim 7
7. The method of claim 1, comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters are based on the astronomical data and a user-selected input value.
Claim 14
14. The system of claim 11, the operations comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters are based on the astronomical data and a 
Claim 20
20. The computer-readable medium of claim 18, the operations comprising generating a customized set of parameters for the cryptographic function, wherein the customized set of parameters are based on the astronomical data and a user-selected input value.




Claim 8
8. The method of claim 7, wherein the observed astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.

Claim 15
15. The system of claim 14, wherein the observed astronomical event and the pseudorandom generator are 
Claim 21
21. The computer-readable medium of claim 20, wherein the observed astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.




Claim 10
10. The method of claim 1, comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.
Claim 17
17. The system of claim 11, the operations comprising generating a 
Claim 22
22. The computer-readable medium of claim 18, the operations comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator.


Claim 8
8.    The method of claim 7, wherein the astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.

Claim 10
10.    The method of claim 1, further comprising using the parameter to perform cryptoa cryptographic communication protocol.


Claim 16
16.    The system of claim 15, wherein the astronomical event and the pseudorandom generator are specified by a cryptosystem protocol, and the cryptosystem protocol permits a range of values for the user-selected input value.

Claim 18
18.    The system of claim 12, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.


Claim 23
23. The method of claim 20, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 29
29. The system of claim 26, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.

Claim 34
34. The computer-readable medium of claim 31, the operations further comprising using the parameter in a cryptographic communication protocol.

Claim 4
4. The method of claim 1, further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol.

Claim 10
10. The system of claim 7, further comprising a terminal configured to use the parameter in a cryptographic communication protocol.


Claim 15
15. The computer-readable medium of claim 12, the operations further comprising using the parameter in a cryptographic communication protocol.




Claim 21
21. The method of claim 20, wherein generating the parameter comprises 


Claim 27
27. The system of claim 26, wherein generating the parameter comprises deriving the parameter from one or more outputs produced by operating the pseudorandom function seeded by the seed information.


Claim 32
32. The computer-readable medium of claim 31, wherein generating the parameter 






Claims 1, 8, 10, and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 20-21, 23, 26-27, 29, 31-32, and 34 of co-pending Application No. 16/529629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the source code accessed to see a PRF in order to generate a parameter for a cryptographic function in claims 20-21, 23, 26-27, 29, 31-32, and 34 is conceptually similar whether it applies to firmware updates or not.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019, 09/13/2019, 10/09/2019, 01/21/2020, 05/06/2020, 06/03/2020, 07/13/2020, 08/19/2020, 09/29/2020, 10/09/2020, 11/06/2020, and 02/05/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-13, 18-19, 20, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whelan et al, hereinafter (“Whelan”), US Patent (9,465,582 B1).
Regarding claims 1, 12, and 20, Whelan teaches a cryptography method comprising; a computing system comprising one or more data processors configured to perform operations comprising; and a non-transitory computer-readable medium storing instructions that, when executed by data processing apparatus, cause the data processing apparatus to perform operations comprising:
obtaining astronomical data from an observed astronomical event; [Whelan et al 9465582 B1, Col 21, lines 4-9: Authentication system 1000 employs a disclosed significant random number generator. A sensor on satellite 310 senses a physical phenomenon; sensor output a value (astronomical data) for a physical phenomenon (an observed astronomical event)]
seeding a pseudorandom generator based on the astronomical data; [Whelan et al 9465582 B1, Col 21, lines 20-22: A pseudo-random number generator (PRNG) (a pseudorandom generator) contained in computing device 440 uses the value (the astronomical data) of physical phenomenon received from the satellite 310 as a seed to generate a sequence of random numbers]
after seeding the pseudorandom generator, obtaining an output from the pseudorandom generator; [Whelan et al 9465582 B1, Col 21, lines 21-25: The PRNG (the pseudorandom generator) contained in the computing device 440 uses the value of the physical phenomenon it received from the satellite 310 as a seed to generate a sequence of random numbers (an output from the pseudorandom generator)] and 
generating a parameter for a cryptographic function by operation of one or more data processors, the parameter being generated from the output from the pseudorandom generator. [Whelan, Col 9, lines 35-36: Liveness information (a parameter for a cryptographic function) is provided through a satellite spot beam and may include such parameters for use in authentication as a timestamp and pseudo-random number (PRN), used for device authentication. Col 9, lines 36-39, 44-45, 55-56 and 60-62: where the shared liveness information may be passed and used in derivation for different security keys and determinative functions (i.e. irreversible functions, hashes; and pseudo-random function (PRF) (a cryptographic function))]
Regarding claims 2 and 13, teaches claim 1 as described above.
Whelan teaches wherein the observed astronomical event comprises an event that is globally observable and globally verifiable. [Whelan, Col 9, lines 23-29: disclosed RNG 100 in accordance with at least one embodiment discloses as sensor 110 located on a spacecraft (S/C) (not shown) that senses a particular type of physical phenomenon over a duration of time]

Regarding claim 10, Whelan teaches claim 1 as described above.
Whelan teaches further comprising using the parameter to perform cryptographic operations according to a cryptographic communication protocol. [Whelan, Col 9, lines 60-64: Pseudo-random function (PRF) uses Transport Level Security (TLS) protocol (a cryptographic communication protocol) are part of determinative function implementation]

Regarding claims 11, 19, and 25, Whelan teaches claim 1 as described above.
However, the combination of Whelan and Manber fail to explicitly teach but Reffe teaches comprising generating a full set of parameters for the cryptographic function from the output from the pseudorandom generator. [Whelan, Col 10, lines 30-36: embodiment for spot beam based authentication where the PRF takes as inputs the expanded initial-security key, a label, and liveness information (a full set of parameters for the cryptographic function)

Whelan teaches further comprising a terminal configured to use the parameter in a cryptographic communication protocol. [Whelan, Col 4, lines 42-46 and Col 23, line 28: A host network 390 receives the output for the PRNG, the sequence of random numbers, which are routes this output as a part of the network traffic by means of at least one router to a plurality of nodes (a terminal). See Col 9, lines 60-64: Pseudo-random function (PRF) uses Transport Level Security (TLS) protocol (a cryptographic communication protocol)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al, hereinafter (“Whelan”), US Patent (9,465,582 B1), in view of Manber et al., hereinafter (“Manber”), US PG Publication (2006/0235917 A1) was submitted in 08/13/2019.

Regarding claim 3, Whelan teaches claim 1 as described above.
However, Whelan fails to explicitly teach but Manber teaches wherein the observed astronomical event comprises a sunspot, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the sunspot. [Manber, Fig. 1 and ¶0122: other events (an attribute of the sunspot); other events can include: electromagnetic or other signals generated by random astronomical events, such as cosmic rays, solar wind or eruptions, supernova explosions and other events. Examiner interprets an astronomical event to be broad in context and therefore, sunspot will be part of the phenomenon]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a significant random number generator of Whelan before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of a sunspot event can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0111 and 0122].

Regarding claim 4, Whelan teaches claim 1 as described above.
[Manber, Fig. 1 and ¶0122: Detector 110 detects electromagnetic or other signals generated by random astronomical events, such as cosmic rays, solar wind or eruptions, supernova explosions (supernova) and other events]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a significant random number generator of Whelan before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of a supernova explosion can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0111 and 0122].

Regarding claim 5, Whelan teaches claim 1 as described above.
However, Whelan fails to explicitly teach but Manber teaches wherein the observed astronomical event comprises a meteoroid discovery, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the meteoroid. [Manber, Fig. 1 and ¶0122: other events (meteoroid discovery). Examiner interprets an astronomical event to be broad in context and therefore, attribute of meteoroid discovery will be part of the phenomenon]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a 
Regarding claim 6, Whelan teaches claim 1 as described above.
However, Whelan fails to explicitly teach but Manber teaches wherein the observed astronomical event comprises an event on an extraterrestrial planet, and obtaining the astronomical data comprises computing the astronomical data based on an attribute of the event. [Manber, see ¶¶0019 and 00084: device for detecting signals (astronomical data) from astronomical events (observed astronomical event) Fig. 1 and ¶0122 and claim 15: ocean waves, turbulence in Earth’s atmosphere (extraterrestrial planet), or cloud motions (event) as view from Earth]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a significant random number generator of Whelan before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of other (astronomical) events, like planet’s atmospheric conditions, can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0102, 0111 and 0122].

However, Whelan fails to explicitly teach but Manber teaches wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet. [See Manber, Fig. 1 and ¶0122: other events (an attribute of the sunspot); other events can include: electromagnetic or other signals generated by random astronomical events, such as cosmic rays, solar wind or eruptions, supernova explosions and other events. Examiner interprets an astronomical event to be broad in context and therefore, sunspot will be part of the phenomenon]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a significant random number generator of Whelan before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of a sunspot event can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0111 and 0122].
 
Regarding claim 21, Whelan teaches claim 20 as described above.
However, Whelan fails to explicitly teach but Manber teaches wherein the observed astronomical event comprises at least one of a sunspot, a supernova, a meteoroid discovery, or an event on an extraterrestrial planet. [See Manber, Fig. 1 and ¶0122: Detector 110 detects electromagnetic or other signals generated by random astronomical events, such as cosmic rays, solar wind or eruptions, supernova explosions (supernova) and other events]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a significant random number generator of Whelan before him or her by including the teachings of generating random numbers from astronomical events of Manber. The motivation would have been would have been obvious to try attributes of a supernova explosion can observed and captured as astronomical event to be part of part of cryptography applications of random number production [Manber, ¶0111 and 0122].
 
Claims 9, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Whelan et al, hereinafter (“Whelan”), US Patent (9,465,582 B1), in view of Futa et al, hereinafter (“Futa”), US PG Publication (2009/0074179 A1)
Regarding claims 9, 17, and 24, Whelan teaches claim 1 as described above.
However, Futa fails to explicitly teach but Futa teaches wherein the cryptographic function comprises an elliptic curve function, and the parameter comprises a constant for the elliptic curve function. [Futa, ¶0560:  Present invention is an elliptic curve calculation apparatus that executes scalar multiplication of an elliptic curve (an elliptic curve function) with respect to pre-given secret information and an input point on the elliptic curve...scalar multiple calculation unit controls such that a value that is a total number of times the elliptic curve adding unit and the elliptic curve doubling unit is a constant number (a constant for the elliptic curve function)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shuster et al (US9014500B2) discloses a digital media enhancement system, method, and apparatus.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sakinah White Taylor/Examiner, Art Unit 2497